Citation Nr: 0306368	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  02-03 246A	)	DATE
	)
	)


THE ISSUE

Whether a June 2001 decision of the Board of Veterans' 
Appeals which denied entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and depression, should be revised or reversed 
due to clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The moving party served on active duty from November 1950 to 
October 1953; he fought in the Korean Conflict and was 
awarded the Combat Infantryman Badge.

This matter arises as an exercise of original jurisdiction of 
the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 
7111 (West Supp. 2001) pursuant to a July 2001statement from 
the moving party's representative and to the moving party's 
April 2002 motion alleging CUE in a June 13, 2001 Board 
decision that denied the moving party's claim of entitlement 
to service connection for psychiatric disability, including 
PTSD and depression.


FINDINGS OF FACT

1.  In June 2001, the Board denied the moving party's claim 
of entitlement to service connection for psychiatric 
disability, to include PTSD and depression.  

2.  The Board's decision of June 2001 was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The Board's June 13, 2001 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. §§ 20.1400 - 
20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated June 13, 2001 based on his contention that the decision 
contains CUE.  It is contended by and on behalf of the moving 
party that there is sufficient evidence on file showing that 
the he was exposed to stressors in service, warranting a 
finding of service-incurred PTSD.
The moving party has essentially contended that the evidence 
of record was not adequately considered in the Board's June 
2001 decision.  

In the interest of clarity, the Board will discuss the 
relevant law and VA regulations pertaining to Board CUE; and 
then analyze the moving party's contentions and render a 
decision.

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2002).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2002).  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2002).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2002), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (the Court).  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Pertinent law and regulations in effect at the time of the 
June 2001 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  
Following is a synopsis of the law and regulations pertaining 
to service connection in effect in June 2001, which are the 
same as currently applicable. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).


Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2000).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2000).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
38 C.F.R. § 3.304(f).  

Service connection presupposes a current diagnosis of the 
claimed disability.
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Analysis

Initial matter - the VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA redefines the 
obligations of VA with respect to the duty to assist.  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
potentially applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record.  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  In 
concluding that the VCAA is not applicable to allegations of 
CUE, the Court majority opinion explained that even though 
the VCAA is a reason to remand "many, many claims, . . . it 
is not an excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2002), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board hastens to 
point out, however, that notwithstanding the fact that the 
VCAA appears to be inapplicable to this case, the moving 
party has been given appropriate notice, in particular in a 
letter from the Board dated May 20, 2002, and has been 
accorded ample opportunity to present his contentions.

Discussion

The moving party has challenged on the basis of CUE a June 
13, 2001 Board decision which denied entitlement to service 
connection for psychiatric disability, to include PTSD and 
depression.  In essence, he contends, as he stated in a 
communication to the Board dated April 11, 2002, that "the 
evidence of record was not considered during the process of 
my claim."  He referred to "my traumatic experiences during 
the Korean Conflict."  

According to the July 2001 statement made on behalf of the 
moving party, there is ample evidence on file showing that 
the moving party was exposed to stressors in service that 
caused PTSD, including statements from the moving party's 
commanding officer and fellow soldiers, which was not 
considered by the Board; and the applicable regulation 
involving combat in 38 C.F.R. § 3.304 was not taken into 
consideration by the Board in its June 2001 decision.

Although the moving party has stressed his participation in 
combat as well as other stressful experiences in service, and 
contends that the Board did not place sufficient emphasis on 
that aspect of his claim, the Board's denial of entitlement 
to service connection for PTSD was not based on the lack of 
an in-service stressor.  Rather, the Board's denial was based 
on the lack of a current diagnosis of PTSD.  See the Board's 
decision, pages 3, 16-17.  In the absence of a current 
diagnosis of a claimed disability, a claim of entitlement to 
service connection fails.  See Rabideau, supra; see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Consequently, the presence of in-service stressors 
was immaterial to the Board's June 2001 denial of service 
connection for PTSD.  Significantly, neither the moving party 
or his representative have pointed to a diagnosis of PTSD on 
file at the time of the Board's decision, nor have they 
contended that the Board 's central and basic finding that 
the moving party did not have PTSD amounted to CUE.

Although the Board's June 2001 decision could arguably have 
been more specific in explaining that the moving party was a 
combat veteran and that in-service stressors were conceded, 
see 38 C.F.R. § 3.304 (d) and (f), this was not crucial to 
the outcome of the claim and thus any omission did not amount 
to CUE.  The Board wishes to make it clear that it is well 
aware of the moving party's sacrifices for his country.

At most, the moving party and his representative are 
expressing disagreement as to how the Board weighed the 
evidence in its June 2001 decision.  This is not a basis for 
a valid CUE claim.  See 38 C.F.R. § 20.1403(d)(3).  Moreover, 
the Court has made it clear that a disagreement as to how the 
facts were weighed or evaluated does not provide a basis to 
find CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992); see also Crippen v. Brown, 9 Vet. App. 412, 421 
(1996) and cases cited therein.

In short, the basis for the Board's denial of the moving 
party's claim of entitlement to service connection for PTSD 
was not based on a lack of in-service stressors, but rather 
on the lack of a PTSD diagnosis.  This basis for the Board's 
decision has not been challenged by the moving party.  For 
reasons expressed above, the Board further concludes that the 
June 2001 decision did not contain CUE.  The motion is 
accordingly denied.


ORDER

The motion for revision of the June 13, 2001 Board decision 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




